         Case 3:17-cv-00327-JLH Document 84 Filed 07/06/21 Page 1 of 4

                                  United States Court of Appeals
                                       For The Eighth Circuit
                                       Thomas F. Eagleton U.S. Courthouse
                                       111 South 10th Street, Room 24.329
                                      St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov



                                         MEMORANDUM


TO:               Mr. Jim McCormack

FROM:             Michael E. Gans, Clerk of Court

DATE:             July 06, 2021

RE:               19-3016 Turning Point USA at Arkansas, et al v. Ron Rhodes, et al

                  District Court/Agency Case Number(s): 3:17-cv-00327-JLH

____________________________________________________________________________

       Enclosed is a letter received from the United States Supreme Court stating that an order
has been filed denying certiorari in the above case.



AMT




   Appellate Case: 19-3016           Page: 1          Date Filed: 07/02/2021 Entry ID: 5051903
     Case 3:17-cv-00327-JLH Document 84 Filed 07/06/21 Page 2 of 4

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                  July 2, 2021


Clerk
United States Court of Appeals for the Eighth
Circuit
Thomas F. Eagleton Courthouse
111 S. 10th Street, Room 24.329
St. Louis, MO 63102-1125


      Re: Ashlyn Hoggard
          v. Ron Rhodes, et al.
          No. 20-1066
          (Your No. 19-3016)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

     The petition for a writ of certiorari is denied. Statement of Justice
Thomas respecting the denial of certiorari.



                                        Sincerely,




                                        Scott S. Harris, Clerk




Appellate Case: 19-3016    Page: 1    Date Filed: 07/02/2021 Entry ID: 5051903
                   Case 3:17-cv-00327-JLH Document 84 Filed 07/06/21 Page 3 of 4


Abigail Temple

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Tuesday, July 6, 2021 11:02 AM
Subject:             19-3016 Turning Point USA at Arkansas, et al v. Ron Rhodes, et al "Supreme Court Order" (3:17-
                     cv-00327-JLH)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was entered on 07/06/2021 at 11:00:20 AM Central Daylight Time and filed on 07/02/2021

Case Name:       Turning Point USA at Arkansas, et al v. Ron Rhodes, et al
Case Number: 19‐3016
Document(s):     Document(s)




Docket Text:
SUPREME COURT order filed denying cert petition. Order filed on 07/02/2021 in case No.20‐1066. Statement of Justice
Thomas respecting the denial of certiorari. [5051903] [19‐3016] (Amanda Trautt)

Notice will be electronically mailed to:

Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov


The following document(s) are associated with this transaction:
Document Description: DC Memo Cert Denied
Original Filename: /opt/ACECF/live/forms/AmandaTrautt_193016_5051903_DCMemoCertDenied_363.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=07/02/2021] [FileNumber=5051903‐1]
[0ff8dba07456ae7651725d3f1883718a041a6b7a26dc718f4a293f16b61ee76a6b268ec3d3113d54a29c9efff58d42e1846f
7114179ffd30d0e2ea7a71929dcb]]
Recipients:

       Mr. Jim McCormack, Clerk of Court

Document Description: SC Order
Original Filename: 19‐3016.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=07/02/2021] [FileNumber=5051903‐0]

                                                             1
                   Case 3:17-cv-00327-JLH Document 84 Filed 07/06/21 Page 4 of 4

[b111ad68a0cb01844cdd39844edbd48899e1ccdba066ba7814aa7773b80b6494e6884bc36a7a5258d11e378fe1e866cdb
c707581d2832090c95a693087890de1]]

The following information is for the use of court personnel:


DOCKET ENTRY ID: 5051903
RELIEF(S) DOCKETED:
DOCKET PART(S) ADDED: 6802212, 6802213




                                                               2
